PER CURIAM.
On this appeal from the revocation of probation and sentences to concurrent five-year terms of imprisonment in 19 cases, Clarence Springer contends that the circuit court erred in failing to award him credit for the five years prison time he has served on these counts while also serving time on other related counts prior to his second violation of probation, citing Tripp v. State, 622 So.2d 941 (Fla.1993). As the state properly concedes error, the sentences are reversed and this cause is remanded for resentencing in accordance with Tripp.
REVERSED and REMANDED.
ZEHMER, C.J., and BOOTH and JOANOS, JJ., concur.